DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (NPL, “Progressive Multi-Jittered Sample Sequences”, hereinafter “Christensen”, see IDS) in view of Naylor (NPL, “A Tutorial on Binary Space Partitioning Trees”).

(1) regarding claim 1:
As shown in fig. 1, Christensen disclosed a computer-implemented method for generating stratified two-dimensional samples (abs. note that introduction of three new families of stochastic algorithms to generate progressive 2D sample point sequences is disclosed), comprising: 
selecting an elementary interval associated with a stratification of a two-dimensional space (page, 22, para. [0004], note that the samples are stratiﬁed in 2D squares only, in 2D squares and 1D rows and columns, or in all 2D elementary intervals); 
initializing, for the elementary interval in a memory associated with a processor, at least one data structure that indicates valid regions within the elementary interval based on zero or more other samples located within the two-dimensional space (page 22, section 2.1, para. [0002], note that Figure 3 shows 500 sample points from a regular grid, jittered, multi-jittered and Kensler’s correlated multi-jittered sets. A regular grid has excellent distance between sample points (at least for square or nearly-square sample counts), but entire columns and rows of sample points are aligned and project onto the same points on the x and y axes).
Christensen disclosed most of the subject matter as described as above except for specifically teaching generating, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample.
However, Naylor disclosed generating, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample (page 3, para. [0002], note that as long as the relations encoded by a tree remain valid, which for a rigid body is forever, one can reap the benefits of having generated this tree structure every time the tree is used in subsequent operations).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein the at least one data structure includes a first binary tree for a first dimension and a second binary tree for a second dimension, wherein each node in the binary tree represents an overlapping elementary interval in a different stratification in a set of stratifications related to the two-dimensional space.
However, Naylor disclosed wherein the at least one data structure includes a first binary tree for a first dimension and a second binary tree for a second dimension (see fig 2. Partitioning Tree, intro. Page 2, Para. [0002], note that BPS tree representation of inter-object spatial relations. BPS provide a computational representation of space that simultaneously provides a search structure and a representation of geometry), wherein each node in the binary tree represents an overlapping elementary interval in a different stratification in a set of stratifications related to the two-dimensional space (fig. 9, Binary Search Tree, page 5, para. [0002], note that a binary search tree (See also Chapter 3) is illustrated in Figure 21.5, where it is being used to represent a set of integers S = {0, 1, 4, 5, 6, 8} lying on the real line. We have included both the binary tree and the hierarchy of intervals represented by this tree. To find out whether a number/point is already in the tree, one inserts the point into the tree and follows the path corresponding to the sequence of nested intervals that contain the point).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the at least one data structure includes a first binary tree for a first dimension and a second binary tree for a second dimension, wherein each node in the binary tree represents an overlapping elementary interval in a different stratification in a set of stratifications related to the two-dimensional space. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 2.

(3) regarding claim 3:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein generating the sample comprises: traversing each of the first binary tree and the second binary tree to generate corresponding arrays of valid offsets; and selecting an entry from each corresponding array of valid offsets to identify the valid region.
However, Naylor disclosed wherein generating the sample comprises: traversing each of the first binary tree and the second binary tree to generate corresponding arrays of valid offsets (page 9, para. [0001], note that apply this technique for ordering subtrees recursively, going left or right first at each node, depending upon which side of the node's hyperplane the viewer lies. This results in a traversal of the entire tree, in near-to-far order, using only O(n) operations, which is optimal); and selecting an entry from each corresponding array of valid offsets to identify the valid region (Intro., page 2, para. [0003], note that Partitioning Tree representation of one or more polyhedral objects involves computing the spatial relations between polygonal faces once and encoding these relations in a binary tree. This tree can then be transformed and merged with other trees to very quickly compute the spatial relations (for visibility and intersections) between the polygons of two moving objects).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein generating the sample comprises: traversing each of the first binary tree and the second binary tree to generate corresponding arrays of valid offsets; and selecting an entry from each corresponding array of valid offsets to identify the valid region. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 3.
	
(4) regarding claim 4:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein generating the sample further comprises generating, either randomly or pseudo-randomly, a candidate location within the valid region.
However, Naylor disclosed wherein generating the sample further comprises generating, either randomly or pseudo-randomly, a candidate location within the valid region (page 17, para. [0002], note that consider point classification in which a random point is chosen from a uniform distribution over some initial region R.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein generating the sample further comprises generating, either randomly or pseudo-randomly, a candidate location within the valid region. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 4.

(5) regarding claim 5:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein generating the sample further comprises: generating a plurality of candidate locations in the valid region; calculating a metric value for each candidate location in the plurality of candidate location; and selecting a best candidate location from the plurality of candidate location based on the metric value as a location for the sample.
However, Naylor disclosed wherein generating the sample further comprises: generating a plurality of candidate locations in the valid region (page, 19, para. [0002], note that the model prefers candidates that place small amounts of geometry in large regions); calculating a metric value for each candidate location in the plurality of candidate location (page 18, para. [0003], note that Given any candidate hyperplane, we can try to predict how effective it will be using expected case models; that is, we can estimate the expected cost of a subtree should we choose this candidate to be at its root); and selecting a best candidate location from the plurality of candidate location based on the metric value as a location for the sample (page 18-19, para. [0001], note that we will then choose the least cost candidate. Given a region r containing boundary b which we are going to partition by a candidate h, we can compute exactly p+ and p- for a given operation, as well as the size of b+ and b-).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein generating the sample further comprises: generating a plurality of candidate locations in the valid region; calculating a metric value for each candidate location in the plurality of candidate location; and selecting a best candidate location from the plurality of candidate location based on the metric value as a location for the sample. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 5.

(6) regarding claim 6:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein the metric value comprises a minimum distance between the candidate location and each sample in the zero or more other samples located within the two-dimensional space. 
However, Naylor disclosed wherein the metric value comprises a minimum distance between the candidate location and each sample in the zero or more other samples located within the two-dimensional space (page 19, para. [0001], note that The estimators for these values can depend only upon a few simple properties such as number of faces in each halfspace, how many faces would be split by this hyperplane, and how many faces lie on the hyperplane (or area of such faces).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the metric value comprises a minimum distance between the candidate location and each sample in the zero or more other samples located within the two-dimensional space. The suggestion/motivation for doing so would have been in order to efficiently utilize knowledge of spatial relations encoded in tree structure over many frames to reduce cost of computation for each frame (page 21, Summary). Therefore, it would have been obvious to combine Christensen with Naylor to obtain the invention as specified in claim 6.

(7) regarding claim 7:
Christensen further disclosed the method of claim 1, further comprising: updating occupancy information in one or more data structures that represent a set of stratifications corresponding to a total number of samples to generate within the two-dimensional space (page 6, para. [0007], note that the algorithm for generating pmj02 sequences is very similar to the algorithm for pmj sequences in the previous section, but once a candidate sample has been generated we check whether it falls into any 2D elementary interval that is already occupied by a sample); and 
repeating the selecting, initializing, and generating for a different elementary interval associated with the stratification (page 6, para. [0007], note that a new candidate sample is stochastically generated and tested; we keep generating new candidates until one is found that is not in any previously occupied 2D elementary interval. This ensures that all power-of-two preﬁxes of the sequence are (0,m,2) nets and the full sequence is a (0,2) sequence).

(8) regarding claim 8:
Christensen further disclosed the method of claim 7, wherein the total number of samples to generate is a power of four and the stratification corresponds with elementary intervals having equal extents in both a first dimension and a second dimension of the two-dimensional space (fig. 9, page 5, para. [0005], note that each sample sequence with 1, 4, 16, 64, . . . samples is stratiﬁed (jittered) as if we had simply generated that number of stratiﬁed samples, and sample sequences in-between are balanced as well: the number of samples in one quadrant of the unit square is at most 1 off from the number of samples in any other quadrant).

The proposed rejection of Christensen and Naylor, as explained in claims 1-3, 5, 7-8, renders obvious the steps of the system claims 11, 14-18 and non-transitory computer-readable medium claims 19-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-3, 5, 7-8 are equally applicable to claims 11, 14-20.

Claims 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen and Naylor, and further in view of Lum et al. (US Publication Number 2015/0070381 A1, hereinafter “Lum”).

(1) regarding claims 9 & 13:
Christensen disclosed most of the subject matter as described as above except for specifically teaching storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit; and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit.
However, Lum disclosed storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit (para. [0025], note that geometric surface parameters corresponding to a first attribute at the programmed sample location within a first pixel of a surface are stored in a memory); and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit (para. [0028], note that the PPU 200 is configured to execute a plurality of threads concurrently in two or more streaming multi-processors (SMs) 250. A thread (i.e., a thread of execution) is an instantiation of a set of instructions executing within a particular SM 250).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit; and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit. The suggestion/motivation for doing so would have been in order to efficiently execute a plurality of threads concurrently in two or more streaming multi-processors (para. [0028]). Therefore, it would have been obvious to combine Christensen and Naylor with Lum to obtain the invention as specified in claims 9 & 13.

(2) regarding claim 10:
Christensen further disclosed the method of claim 9, wherein the at least one instruction is included in an algorithm for performing a transport and lighting simulation associated with ray-traced rendering (page 9, para. [0001], note that Figure 20 shows the same two teapots and ground plane, but now illuminated by a square area light source creating soft shadows and interesting penumbra regions. The light source is sampled with shadow rays shot from the surface point at the center of each pixel. Also see page 8., in real production renderers, texture lookups at ray hit points are always ﬁltered. This turns discrete texel colors into continuous functions).

(3) regarding claim 12:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein the processor comprises a central processing unit.
However, Lum disclosed wherein the processor comprises a central processing unit (para. [0031], note that the CPU writes the command stream to the buffer and then transmits a pointer to the start of the command stream to the PPU 200).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the processor comprises a central processing unit. The suggestion/motivation for doing so would have been in order to efficiently execute a plurality of threads concurrently in two or more streaming multi-processors (para. [0028]). Therefore, it would have been obvious to combine Christensen and Naylor with Lum to obtain the invention as specified in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Waechter et al. (US Publication Number 2009/0167763 A1) disclosed quasi-Monte Carlo light transport simulation by efficient ray tracing.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/           Primary Examiner, Art Unit 2674